Citation Nr: 0424974	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease.

2.  Entitlement to service connection for Gulf War Syndrome 
due to undiagnosed illness.

3.  Entitlement to an initial rating higher than 50 percent 
for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971 and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 2002, December 2002, and 
December 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The August and December 2002 rating decisions 
denied the veteran's claims for service connection for 
degenerative joint disease and Gulf War Syndrome, including 
due to undiagnosed illness.  Those decisions also denied his 
claim for service connection for PTSD.  But the more recent 
December 2003 decision granted service connection for PTSD 
and assigned an initial 50 percent disability rating, 
retroactively effective from December 12, 2001, the date of 
receipt of the veteran's claim for this condition.  He since 
has intiated an appeal for a higher initial rating for his 
PTSD, through his representative.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  And this claim will be remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part 
concerning this claim.  However, the Board will decide the 
other two claims for service connection for degenerative 
joint disease and Gulf War Syndrome.

Note also that, when filing his substantive appeal (VA Form 
9) in May 2003, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) of the Board in Washington, DC.  But 
he failed to report for his hearing, as scheduled.  There are 
no other hearing requests of record, and he has not justified 
his absence or requested to reschedule his hearing, so the 
Board deems his request for a hearing withdrawn.  See, e.g., 
38 C.F.R. § 20.702(d) (2003).




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims for service connection for 
degenerative joint disease and Gulf War Syndrome, apprised of 
whose responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of these claims has been obtained.

2.  According to his DD Form 214, the veteran was recalled to 
active duty in support of Operation Desert Shield/Storm and 
served in Southwest Asia from January 1991 through April 
1991.

3.  The veteran has received a diagnosis of degenerative 
joint disease (i.e., arthritis), and it is a known clinical 
condition that has not otherwise been causally or 
etiologically related to his service in the military, 
including his Persian Gulf War service.

4.  There is no competent medical evidence of Gulf War 
Syndrome, manifested by migratory joint pain, generalized 
muscle pain and weakness, or chronic fatigue syndrome, which 
is causally or etiologically related to the veteran's service 
in the military, including his Persian Gulf War service.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease was not incurred 
or aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 
1112, 1113, 1117, 1118, 1131, 1137, 1153, 5103A, 5107(b), 
5108 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.317 (2003).



2.  The veteran does not have Gulf War Syndrome or other 
manifestation of a chronic disability incurred or aggravated 
during service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 
1117, 1118, 1131, 1137, 1153, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, on November 9, 2000, the VCAA became 
law.  The VCAA potentially applies to all claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires that VA assist a 
claimant in obtaining that evidence unless there is no 
reasonable possibility that assisting him will aid in 
substantiating his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The August 2002 and 
December 2002 rating decisions appealed, the March 2003 
statement of the case, and the July 2003 supplemental 
statement of the case, as well as a January 2002 letter to 
the veteran, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the January 2002 letter, in particular, apprised him of the 
type of information and evidence needed from him to support 
his claims, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.  



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  Also, the veteran was afforded 
several opportunities to submit additional evidence in 
support of his claims.  But he and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the January 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claims of entitlement to service connection for degenerative 
joint disease and Gulf War Syndrome in August 2002 and 
December 2002.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, No. 01-944, 
2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Columbia, and the RO did just that.  Consequently, there is 
no issue insofar as the timing of the VCAA notice.  
And the content of the VCAA notice is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

With respect to the VCAA letter of January 2002, the veteran 
was requested to respond within 60 days, but was informed 
that he had up to one year to submit evidence.  And, it has 
been more than one year since the January 2002 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 60-day notice alluded to 
above, was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  The Applicable Laws and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
Certain conditions that are chronic, per se, including 
degenerative joint disease, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multi-symptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service-connected.  The 
changes are effective as of March 1, 2002.  38 U.S.C.A. § 
1117, as added by § 202 of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).



Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

III.  Background

The pertinent medical and other evidence of record consists 
of the veteran's service personnel records, his service 
medical records, and his VA medical records.

The veteran's DD Form 214 indicates that he served in 
Southwest Asia from January 8, 1991 to April 29, 1991 in 
support of Operation Desert Shield/Desert Storm.

June 1980, October 1983, October 1987, and April 1989 Reports 
of Medical History indicates that the veteran denied 
experiencing swollen or painful joints, headaches, dizziness 
or fainting, chronic colds, gastrointestinal difficulties, 
broken bones, weight changes, bone or joint deformities, 
arthritis, rheumatism, bursitis, insomnia, depression, and 
anxiety.  He reported that he had a history of having a 
venereal disease on each report, and reported a history of 
hay fever on his October 1983, October 1987, and April 1989 
Reports.  A physician noted on these reports that the 
veteran's hay fever was mild and seasonal and that his 
gonorrhea had been treated.

The contemporaneous June 1980, October 1983, October 1987, 
and April 1989 Reports of Medical Examination indicate that 
the veteran's head, sinuses, ears, eyes, lungs, heart, 
vascular system, abdomen, endocrine system, genitourinary 
system, extremities, musculoskeletal system, and skin were 
normal upon clinical evaluation.  In addition, neurological 
and psychiatric examinations were normal.  His April 1989 
examination also noted that the veteran had a hemorrhoid.

In April 1986, the veteran was treated for a small ganglion 
cyst on the right wrist dorsal surface.

In December 1990, the veteran completed an In/Out Processing 
Checklist, wherein he denied having allergies, medical 
problems, a heat or cold injury, abnormal laboratory or x-
rays. 

Later in December 1990, the veteran was treated for 
pharyngitis.

The veteran's March 1991 Report of Medical History indicates 
that the veteran denied experiencing swollen or painful 
joints, headaches, dizziness or fainting, chronic colds, 
gastrointestinal difficulties, broken bones, weight changes, 
bone or joint deformities, arthritis, rheumatism, bursitis, 
insomnia, depression, and anxiety.  The veteran reported 
experiencing hay fever, a history of venereal disease, and 
severe tooth or gum trouble.  A note by a medical provider 
indicated that the veteran received a dental consultation for 
an abscess.  

The contemporaneous Report of Medical Examination indicates 
that the veteran was screened for redeployment only and that 
his eyes, lungs, heart, vascular system, and abdomen were 
normal.  

A May 1991 Desert Shield/Storm Outprocessing Checklist states 
that the veteran denied experiencing fevers, heat stroke or 
exhaustion, cramps, skin infections or unusual rashes, insect 
and animal bites, diarrhea and/or vomiting, swollen glands 
with an unknown cause, exposure to a close proximity blast, 
eye injury or infection, and difficulty or pain upon 
urinating.  The form also noted that the veteran was deployed 
from January 1991 through April 1991, to Riyadh, Saudi 
Arabia.

The veteran's June 1996 Report of Medical History indicates 
that the veteran denied experiencing swollen or painful 
joints, headaches, dizziness or fainting, gastrointestinal 
difficulties, broken bones, bone or joint deformities, 
arthritis, rheumatism, bursitis, insomnia, depression, and 
anxiety.  The veteran reported experiencing hay fever; 
myopia; ear, nose, or throat trouble; chronic or frequent 
colds; thyroid trouble; chronic cough due to smoking; leg 
cramps; a history of venereal disease; recent changes in 
weight; recurrent back pain; and left knee trouble.  He also 
reported that he was in good health and that he required no 
medication.  A medical provider confirmed that the veteran 
had myopia, upper respiratory infection-related symptoms, and 
that he was treated for a sexually transmitted disease 
without sequelae.

The contemporaneous Report of Medical Examination states that 
clinical evaluations of the veteran's head, nose, sinuses, 
mouth and throat, ears, eyes, lungs, chest, heart, vascular 
system, abdomen, endocrine system, genitourinary system, 
extremities, and musculoskeletal system were normal.  His 
neurological and psychiatric evaluations were also normal.  
The veteran was also noted as having a burn scar on his upper 
right thigh, presbyopia, and asymptomatic hemorrhoids.

A June 2001 VA medical record indicates that the veteran had 
a new patient primary care evaluation.  He was asymptomatic.  
He reported that he smoked 4 cigarettes and drank 2 beers per 
day.  He also reported that he was unmarried, unemployed, and 
that he lives with his parents.  He related a history of 
degenerative joint disease and PTSD.  He denied a history of 
syncope, seizures, paralysis, paresthesias, cough, wheezing, 
shortness of breath, chest pain, palpitations, orthopnea, 
nausea, vomiting, diarrhea, melena, hematuria, dysuria, 
polyuria, polydipsia, weight change, joint swelling and 
stiffness, joint pain, bruising, adenopathy, chills/sweats, 
and fevers.  Examination showed that the veteran's tympanic 
membranes were intact and normal; his nasopharynx was without 
polyps or lesions; his oropharynx was lesions or exudates; 
there was no evidence of lymphadopathy; his lungs were clear 
to percussion and auscultation; his abdomen was normal; his 
extremities were negative for clubbing, cyanosis, and edema, 
and his peripheral pulses were intact.  The assessment was 
PTSD, for which he was referred to the mental health clinic, 
and degenerative joint disease, for which he was prescribed 
Tylenol.

Another June 2001 treatment note states that the veteran took 
acetaminophen for pain and used Capsaicin cream for painful 
muscles on an as needed basis.

A January 2002 treatment note indicated that the veteran 
reported a history of surgery, PTSD, and degenerative joint 
disease.   The veteran denied experiencing chest pain, 
shortness of breath, cough, hemetesis, or melena.  Upon 
examination, his head, eyes, ears, nose, throat, lungs, 
abdomen, and heart were normal.  There were also no 
podiatric, neurological, or vascular deficiencies.

A July 2002 VA treatment note indicates that the veteran had 
a history of PTSD, degenerative joint disease, and nicotine 
addiction.   He denied having a cough, shortness of breath, 
and chest pain.  Upon examination, his head, throat, lungs, 
abdomen, and heart were normal.  There was no cyanosis, 
clubbing, or edema of the extremities.  

A July 2002 radiology report indicates that an x-ray of the 
veteran's thoracic spine showed that disc spaces were well 
preserved and that alignment was satisfactory.  An x-ray of 
the veteran's right foot was negative for bony abnormalities.  
And, a chest x-ray was negative.

A July 2002 VA mental disorder examination report notes that 
the veteran related that he was in a motor vehicle accident 
"a little while back" wherein he pinched a nerve.  He also 
related that the accident exacerbated an existing problem, 
including tenderness in the bottom of his right foot and 
muscle tension in the right side of his back.  He stated that 
he used a muscle relaxer for his back and used a cream on 
his foot.

An August 2002 VA medical record states that the veteran was 
evaluated for a "short leg" due to an old fracture from a 
motor vehicle accident.  He complained of right heel pain.  
Physical examination indicates that the veteran ambulated 
independently.  He had full range of motion of his lower 
extremities with full strength.  Leg length was 93 
centimeters bilaterally.  He had tenderness to the right heel 
upon deep palpation, but full range of motion of the ankles 
and normal foot arch.  The assessment was heel spurs.

At an April 2003 VA PTSD examination, the veteran reported 
that he had "joint problems and 'blood in his urine.'"

A June 2003 VA treatment note states that the veteran had a 
history of PTSD, degenerative joint disease, prior surgery, 
arthralgia of the heel, and nicotine addiction.   He denied 
having a cough, shortness of breath, and chest pain.  
Upon examination, his head, throat, lungs, abdomen, and heart 
were normal.  He had mild tenderness of the sinuses.  There 
was no cyanosis, clubbing, or edema of the extremities.  

At a November 2003 VA PTSD examination the veteran reported 
that he had a right heel problem and a "pinched nerve" in 
his upper back.

IV.  Entitlement to Service Connection for Degenerative Joint 
Disease,
Including as Due to an Undiagnosed Illness.

The veteran's service medical records are negative for any 
complaints of relevant symptoms, etc., or diagnoses of 
degenerative joint disease.  Rather, the medical evidence of 
record shows that a diagnosis of degenerative joint disease 
was first noted in June 2001.  And that diagnosis was listed 
on the basis of the medical history as provided by the 
veteran, not an objective examination by a medical provider.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  See also Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  

Further, there is no medical evidence otherwise causally or 
etiologically relating the veteran's degenerative joint 
disease, even assuming he has it, to his service in the 
military.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  In fact, the medical evidence 
suggests that his complaints of back and foot pain were 
related to a motor vehicle accident, unrelated to his 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  As a layman, the veteran simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  

Moreover, degenerative joint disease (i.e., arthritis) is a 
known clinical diagnosis.  Thus, the veteran does not have 
any undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  Consequently, service connection for 
degenerative joint disease as the result of an undiagnosed 
illness must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (indicating the veteran had 
failed to state a claim upon which relief could be granted-
analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  



Accordingly, without any persuasive competent medical 
evidence of a causal link between the veteran's service and 
his degenerative joint disease, his claim of entitlement to 
service connection must be denied because the preponderance 
of the evidence is unfavorable.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

V.  Entitlement to Service Connection for Gulf War Syndrome, 
Including as Due to an Undiagnosed Illness.

Service connection is not warranted for Gulf War Syndrome, 
either.  The veteran's service medical records are entirely 
negative for evidence of any symptoms or manifestations of a 
chronic disability attributable to an undiagnosed illness 
related to his Persian Gulf War service.   See 38 C.F.R. 
§ 3.303.  In this regard, the Board notes that the veteran's 
service and post-service medical records are negative for 
complaints of or treatment for migratory joint pain, general 
muscle pain, joint swelling, neurological impairment, 
headaches, acute onset of a debilitating illness, or 
unexplained neurological signs or respiratory difficulties.  
In fact, other than the veteran's complaints of back and 
right heel pain, associated with a motor vehicle accident, 
the veteran's physical examinations have been normal, both 
during and since his discharge from service.  

More significantly, none of his VA treatment records or VA 
examination reports indicate that the veteran has been 
diagnosed with Gulf War Syndrome.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Consequently, absent medical evidence of current disability, 
much less a causal relationship to his service in the 
military, service connection cannot be granted because the 
preponderance of the evidence is unfavorable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of 
proof of a present disability there can be no valid 
claim.").  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See, too, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).


ORDER

Service connection for degenerative joint disease, including 
as due to an undiagnosed illness, is denied.

Service connection for Gulf War Syndrome, including as due to 
an undiagnosed illness, is denied.


REMAND

As earlier mentioned, the veteran's claim for service 
connection for PTSD was granted by the RO in a December 2003 
rating decision, and a 50 percent disability evaluation was 
assigned effective from December 2001.  The veteran's 
representative, in a recent informal hearing presentation 
submitted in July 2004, indicated that the veteran disagreed 
with the initial rating assigned for his PTSD in that 
December 2003 decision.  The Board construes the 
representative's statement as a notice of disagreement (NOD) 
with the RO's December 2003 decision regarding the initial 
rating for this condition.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  So this claim must be 
remanded to the RO for issuance of a statement of the case 
(SOC) concerning this additional issue, as opposed to merely 
referring this claim there.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  The veteran also must be 
given an opportunity to perfect an appeal to the Board 
concerning this additional issue by submitting a timely 
substantive appeal(e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.



Accordingly, the claim concerning the propriety of the 
initial 50 percent rating for the PTSD is REMANDED to the RO 
for the following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
concerning the claim for an initial 
disability evaluation in excess of 50 
percent for PTSD in accordance with 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  This includes written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of this claim and the evidence, if any, 
the RO will obtain for him.  Also advise 
him that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Send the veteran and his 
representative a statement of the case 
(SOC) on the remaining issue of 
entitlement to an initial rating higher 
than 50 percent for the PTSD.  Advise the 
veteran that he still needs to file a 
timely substantive appeal (e.g., a VA 
Form 9) concerning this additional claim, 
if he wants the Board to consider it, and 
inform him of the time limit for doing 
this.  If, and only if, he submits a 
timely substantive appeal concerning this 
additional issue should it be returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



